Third District Court of Appeal
                               State of Florida

                        Opinion filed September 28, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D16-1312
                         Lower Tribunal No. 13-12675
                             ________________


                                Willie Owens,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Dennis Murphy, Judge.

      Willie Owens, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before WELLS, SHEPHERD and SALTER, JJ.

      WELLS, Judge.
      We treat the instant appeal as a belated appeal from the June 7, 2016 order

denying appellant's March 10, 2016 Rule 3.850 motion, and affirm same.




                                       2